DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 01/19/2022.
Claims 1-4, 11-12, 15, 17-19, 21, 25-26, 29-30 have been amended.
Claims 1-30 have been examined and rejected based on new grounds of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yum (US20190349052A1).
Regarding Claim 1, Yum discloses a method of wireless communication performed by a user equipment (UE), comprising: 
determining that one or more channel state information reference signal (CSI-RS) resources, of a plurality of CSI-RS resources, are preempted (see para 161, a BS may instruct a UE to empty a corresponding resource through dynamic signaling such as DCI. To this end, the BS informs the UE of the resource in which the A-CSI-RS for another UE is to be transmitted in advance and then transmits the dynamic signaling to the UE when the resource actually needs to be emptied. To this end, the BS may configure one or more CSI-RS puncturing resources for the UE); and 
based at least in part on the determination, selectively: 
canceling transmission of channel state information (CSI) (see para 161-162, the UE may ignore a value measured from a CSI-RS resource which overlap with the resource(s) indicated through the signaling. The UE may skip calculation/reporting of CSI which uses the corresponding measurement value, and the BS may expect that the corresponding CSI will not be reported… a CSI-RS puncturing indicator is configured on the rate-matching resource RMR, and it may be signaled to the UE that not only a PDSCH but also an overlapping CSI-RS are dropped), or 
transmitting the CSI based at least in part on at least a portion of the plurality of CSI-RS resources (see para 162, Alternatively, the UE may drop only a part overlapping with the RMR and calculate/report CSI using the rest of the measurement value).  

Regarding Claim 29, Yum discloses method of wireless communication performed by a base station, comprising: 
determining that one or more channel state information reference signal (CSI- RS) resources, of a plurality of CSI-RS resources associated with a user equipment (UE), are to be preempted (see para 161, a BS may instruct a UE to empty a corresponding resource through dynamic signaling such as DCI. To this end, the BS informs the UE of the resource in which the A-CSI-RS for another UE is to be transmitted in advance and then transmits the dynamic signaling to the UE when the resource actually needs to be emptied. To this end, the BS may configure one or more CSI-RS puncturing resources for the UE); and 
based at least in part on the determination, selectively: 
canceling transmission of at least one measurement reference signal associated with the CSI-RS resources (see para 161-162, the UE may ignore a value measured from a CSI-RS resource which overlap with the resource(s) indicated through the signaling. The UE may skip calculation/reporting of CSI which uses the corresponding measurement value, and the BS may expect that the corresponding CSI will not be reported… a CSI-RS puncturing indicator is configured on the rate-matching resource RMR, and it may be signaled to the UE that not only a PDSCH but also an overlapping CSI-RS are dropped), or 
transmitting, to the UE, the at least one measurement reference signal with regard to at least a portion of the plurality of CSI-RS resources (see para 162, Alternatively, the UE may drop only a part overlapping with the RMR and calculate/report CSI using the rest of the measurement value).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yum in view of Wang (US20190230549A1).
Regarding Claim 2, Yum discloses at para 138-140, A-(NZP-)CSI-RS may have a higher priority than the A-ZP-CSI-RS (Examiners Note: regular CSI-RS is a non-zero-power (NZP) CSI-RS.
Wang discloses the plurality of CSI-RS resources comprise at least one non-zero-power (NZP) CSI-RS resource for channel measurement: see para 76: the CSI interference measurement resource includes a non-zero power channel state information-reference signal NZP CSI-RS resource.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Yum, to specify the CSI-RS as non-zero-power, as taught by Wang, to measure an interference status in a specific frequency-domain location of bandwidth (see Wang, para 6).

Regarding Claim 3, Yum discloses the method of claim 2, wherein transmitting the CSI is based at least in part on determining that the at least one NZP CSI-RS resource includes at least one valid NZP CSI-RS resource for a channel measurement resource (CMR).  
Wang discloses NZP CSI-RS: see para 76: the CSI interference measurement resource includes a non-zero power channel state information-reference signal NZP CSI-RS resource.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Yum, to specify the CSI-RS as non-zero-power, as taught by Wang, to measure an interference status in a specific frequency-domain location of bandwidth (see Wang, para 6).

Regarding Claim 4, Yum discloses at para 108-117, A UE may have the following PUCCH transmission types according to transmission combinations of CQI/PMI/PTI/RI… Type 7: A CSI-RS resource indicator (CRI) and an RI are transmitted, and at para 144 - channel measurement for ZP-CSI-RS.
Yum does not disclose details regarding: the CSI indicates at least one of a CSI-RS resource indication (CRI) or CSI is associated with the at least one valid NZP CSI-RS resource for the CMR.  
Examiners Note: Using BRI consistent with the specification para 63, the limitation “valid NZP-CSI-RS” has been interpreted to mean “CSI-RS resource for CRI, CQI, or PMI that are not preempted. 
Based on this interpretation, Wang discloses these details: see para 265-266, the information related to the channel measurement may be at least one of the following channel measurement information: a rank indication (RI), a precoding matrix indicator (PMI), a CQI, and a (CSI-RS Resource Indicator CRI) … at para 296, further interference measurement reference signals may include anon-zero power channel state information-reference signal (NZP CSI-RS).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Yum, to specify the CSI-RS as non-zero-power, as taught by Wang, to measure an interference status in a specific frequency-domain location of bandwidth (see Wang, para 6).

Regarding Claim 5, Yum does not disclose details regarding: the at least one valid NZP CSI-RS resource for the CMR comprises non-preempted NZP CSI-RS resources for the CMR.  
Examiners Note: Using BRI consistent with the specification para 63, the limitation “valid NZP-CSI-RS” has been interpreted to mean “CSI-RS resource for CRI, CQI, or PMI that are not preempted. 
, Wang discloses these details: see para 265-266, the information related to the channel measurement may be at least one of the following channel measurement information: a rank indication (RI), a precoding matrix indicator (PMI), a CQI, and a (CSI-RS Resource Indicator CRI) …at para 296, further interference measurement reference signals may include anon-zero power channel state information-reference signal (NZP CSI-RS).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Yum, to specify the CSI-RS as non-zero-power, as taught by Wang, to measure an interference status in a specific frequency-domain location of bandwidth (see Wang, para 6).

Regarding Claim 6, Yum does not disclose details regarding: the at least one valid NZP CSI-RS resource for the CMR comprises preempted NZP CSI-RS resources and sufficient remaining resources after preemption for the NZP CSI-RS.  
Examiners Note: Using BRI consistent with the specification para 63, the limitation “valid NZP-CSI-RS” has been interpreted to mean “CSI-RS resource for CRI, CQI, or PMI that are not preempted. 
Based on this interpretation, Wang discloses these details: see para 265-266, the information related to the channel measurement may be at least one of the following channel measurement information: a rank indication (RI), a precoding matrix indicator (PMI), a CQI, and a (CSI-RS Resource Indicator CRI) … at para 296, further interference measurement reference signals may include a non-zero power channel state information-reference signal (NZP CSI-RS).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Yum, to specify the CSI-RS as non-zero-power, as taught by Wang, to measure an interference status in a specific frequency-domain location of bandwidth (see Wang, para 6).

Regarding Claim 10, Yum discloses the method of claim 2, wherein canceling transmission of the measurement report is based at least in part on determining that no NZP CSI-RS resource, of the at least one NZP CSI-RS resource, is a valid NZP CSI-RS resource for a channel measurement resource (CMR) (see para 161-162, the UE may ignore a value measured from a CSI-RS resource which overlap with the resource(s) indicated through the signaling. The UE may skip calculation/reporting of CSI which uses the corresponding measurement value, and the BS may expect that the corresponding CSI will not be reported… a CSI-RS puncturing indicator is configured on the rate-matching resource RMR, and it may be signaled to the UE that not only a PDSCH but also an overlapping CSI-RS are dropped).  

Regarding Claim 11, Yum does not disclose details regarding: the plurality of CSI-RS resources further comprises at least one interference measurement resource (IMR), wherein the at least one IMR comprises at least one of an NZP CSI-RS IMR or a zero-power (ZP) IMR.  
Wang discloses IRM, it further discloses: see para 112, A serving base station may configure a plurality of CSI processes for a target user. In each CSI process, non-zero power (NZP) of the terminal is indicated, to measure an interference measurement resource (IMR) is also indicated, to measure interference. In addition, reporting content and/or a reporting manner of a user that are corresponding to each CSI process are correspondingly specified in the configuration.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Yum, to specify the CSI-RS as non-zero-power, as taught by Wang, to measure an interference status in a specific frequency-domain location of bandwidth (see Wang, para 6).

Regarding Claim 12, Yum does not disclose details regarding: transmitting the CSI is based at least in part on determining that the at least one NZP CSI-RS resource includes a valid NZP CSI-RS resource for a channel measurement resource (CMR), and based at least in part on determining that the at least one IMR comprises a valid IMR for the measurement resource.  
 see para 112, A serving base station may configure a plurality of CSI processes for a target user. In each CSI process, non-zero power (NZP) of the terminal is indicated, to measure channel information and an interference measurement resource (IMR) is also indicated, to measure interference. In addition, reporting content and reporting manner of a user that are corresponding to each CSI process are correspondingly specified in the configuration.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Yum, to specify the CSI-RS as non-zero-power, as taught by Wang, to measure an interference status in a specific frequency-domain location of bandwidth (see Wang, para 6).

Regarding Claim 13, Yum does not disclose details regarding: the valid IMR is a non-preempted NZP CSI-RS resource for interference measurement or a non-preempted ZP IMR.  
Wang discloses IRM, it further discloses: see para 112, in each CSI process, non-zero power (NZP) of the terminal is indicated, to measure channel information and an interference measurement resource (IMR) is also indicated, to measure interference. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Yum, to specify the CSI-RS as non-zero-power, as taught by Wang, to measure an (see Wang, para 6).

Regarding Claim 14, Yum does not disclose details regarding: the valid IMR further comprises: a preempted NZP CSI-RS resource for interference measurement with sufficient remaining resources after preemption for the at least one IMR, a preempted ZP IMR with sufficient remaining resources after preemption for the at least one IMR, or a combination thereof.  
Wang discloses IRM, it further discloses: see para 112, in each CSI process, non-zero power (NZP) of the terminal is indicated, to measure an interference measurement resource (IMR) to measure interference. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Yum, to measure IMR as taught by Wang, so as to measure an interference status in a specific frequency-domain location of bandwidth (see Wang, para 6).

Claims 7-9, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yum in view of Wang, in view of Zhang (US20200266922A1).
Regarding Claim 7, Yum in view of Wang does not disclose details regarding: the method further comprises: receiving or determining information identifying a threshold; and determining that the at least one valid NZP CSI-RS resource for the CMR includes the sufficient remaining resources after preemption based at least in part on the threshold.  
see para 98, explicitly signal the puncturable resources/i.e. receiving information of the number of puncturable resources or threshold, so that the amount of puncturing resources can be related to how much time the current URLLC traffic has till the next slot boundary, i.e., its own transmission opportunity without puncturing the eMBB traffic/i.e. representing the available non-punctured resources. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Yum and Wang, to specify the amount of non-punctured resources available, as taught by Zhang, to limit the number of time/frequency resources (i.e. puncture-able resources within the eMBB grant) of URLLC traffic to reduce the blind decoding complexity (see Zhang, para 97).

Regarding Claim 8, Yum in view of Wang does not disclose details regarding: the sufficient remaining resources are contiguous in a frequency domain, and have a bandwidth greater than or equal to a minimum allowable bandwidth.  
Examiners Note: Using BRI consistent with the specification, the above limitation has been interpreted to mean resources available in a slot (i.e. minimum available resources or bandwidth) that are available or not preempted. 
Based on this interpretation and in the same field of endeavor, Zhang discloses: see para 98, explicitly signal the puncturable resources/i.e. receiving information of the number of puncturable resources or threshold, so that the amount of puncturing resources can be related to how much time the current URLLC traffic has till the next slot boundary, i.e., its own transmission opportunity without puncturing the eMBB traffic/representing contiguous availability of resource blocks until slot boundary; also see para 3.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Yum and Wang, to specify the amount of non-punctured resources available, as taught by Zhang, to limit the number of time/frequency resources (i.e. puncture-able resources within the eMBB grant) of URLLC traffic to reduce the blind decoding complexity (see Zhang, para 97).

Regarding Claim 9, Yum does not disclose details regarding: the sufficient remaining resources comprise a threshold number of slots in a time domain if the preempted NZP CSI-RS resources are periodic or semi-persistent.  
Wang discloses at para 76: the CSI interference measurement resource includes a non-zero power channel state information-reference signal NZP CSI-RS resource…and at para 417, the reference signal setting configuration information may include one or more CSI-RS resource sets (CSI-RS resource set). Each set may include one or more pieces of CSI-RS resource configuration information. The configuration information includes at least one of location information of a mapped time-frequency resource, a quantity of antenna ports, time-domain information (which may be periodic, semi-persistent, or the like), and the like; and may further include RS type indication information.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Yum, to specify the CSI-RS as non-zero-power, as taught by Wang, to measure an interference status in a specific frequency-domain location of bandwidth (see Wang, para 6).
Yum in view of Wang disclose details regarding resource availability comprising threshold number of slots: see para 98, explicitly signal the puncturable resources/i.e. receiving information of the number of puncturable resources or threshold, so that the amount of puncturing resources can be related to how much time the current URLLC traffic has till the next slot boundary, i.e., its own transmission opportunity without puncturing the eMBB traffic/representing contiguous availability of resource blocks until slot boundary; also see para 3.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Yum and Wang, to specify the amount of non-punctured resources available, as taught by Zhang, to limit the number of time/frequency resources (i.e. puncture-able resources within the eMBB grant) of URLLC traffic to reduce the blind decoding complexity (see Zhang, para 97).

Regarding Claim 15, Yum in view of Wang does not disclose details regarding: receiving or determining information identifying a threshold; and determining the sufficient remaining resources after preemption based at least in part on the threshold.  
In the same field of endeavor, Zhang discloses: see para 98, explicitly signal the puncturable resources/i.e. receiving information of the number of puncturable resources or threshold, so that the amount of puncturing resources can be related to how much time the current URLLC traffic has till the next slot boundary, i.e., its own transmission opportunity without puncturing the eMBB traffic/i.e. representing the available non-punctured resources. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Yum and Wang, to specify the amount of non-punctured resources available, as taught by Zhang, to limit the number of time/frequency resources (i.e. puncture-able resources within the eMBB grant) of URLLC traffic to reduce the blind decoding complexity (see Zhang, para 97).

Regarding Claim 16, Yum in view of Wang does not disclose details regarding: the valid IMR is associated with sufficient remaining resources after preemption when the valid IMR is contiguous in a frequency domain and has a bandwidth greater than or equal to a minimum allowable bandwidth.  
see para 98, explicitly signal the puncturable resources/i.e. receiving information of the number of puncturable resources or threshold, so that the amount of puncturing resources can be related to how much time the current URLLC traffic has till the next slot boundary, i.e., its own transmission opportunity without puncturing the eMBB traffic/representing contiguous availability of resource blocks until slot boundary; also see para 3.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Yum and Wang, to specify the amount of non-punctured resources available, as taught by Zhang, to limit the number of time/frequency resources (i.e. puncture-able resources within the eMBB grant) of URLLC traffic to reduce the blind decoding complexity (see Zhang, para 97).

Claim 17-18 is rejected under 35 U.S.C. 103 as being unpatentable over Yum in view of Wang in view of Andgart (US20190349126A1).
Regarding Claim 17, Yum in view of Wang does not disclose details regarding: canceling the transmission of the CSI is based at least in part on determining that the at least one NZP CSI-RS resource does not include a valid NZP CSI-RS 
In the same field of endeavor, Andgart discloses this limitation: see para 86, If all or most of DMRS resources are punctured/i.e. representing no availability of non-punctured DMRS resources, the channel estimates may be useless and all soft values from this transmission may be discarded.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Yum and Wang, to cancel uplink transmission if all the uplink resources are punctured, as taught by Andgart, based on the KSR rationale F - Known work in one field of endeavor (DMRS resource puncturing and discarding corresponding channel estimates if there is non-availability of unpunctured DMRS resources) may prompt variations of it for use in either the same field (CSI-RS resource puncturing and discarding corresponding feedback if there is non-availability of unpunctured CSI-RS resources) or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

Regarding Claim 18, Yum discloses the method of claim 17, wherein the CSI comprises at least one of: a CSI-RS resource indicator (CRI), a rank indicator (RI), a precoding matrix indicator (PMI), or a channel quality indicator (CQI); and wherein the CSI is associated with the valid NZP CSI-RS resource for the CMR or (seepara 108-117, A UE may have the following PUCCH transmission types according to transmission combinations of CQI/PMI/PTI/RI… Type 7: A CSI-RS resource indicator (CRI) and an RI are transmitted).

Claims 19-24 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yum in view of Ye (WO2018031066A1).
Regarding Claim 19, Yum discloses a method of wireless communication performed by a user equipment (UE), comprising: 
determining that one or more  uplink resources, are to be preempted (Examiners Note: Using BRI consistent with the specification paragraph 66 states – “the SRS resources may be referred to herein as uplink reference signal resources. An uplink reference signal resource may include a resource on which at least part of an uplink reference signal, such as an SRS, is to be transmitted”, the limitation SRS has been interpreted as uplink reference signal. Based on this interpretation, see para 161, a BS may instruct a UE to empty a corresponding resource through dynamic signaling such as DCI. To this end, the BS informs the UE of the resource in which the A-CSI-RS/i.e. uplink reference signal, for another UE is to be transmitted in advance and then transmits the dynamic signaling to the UE when the resource actually needs to be emptied. To this end, the BS may configure one or more CSI-RS/i.e. uplink reference signal, puncturing resources for the UE); and 

canceling transmission of an uplink reference signal (see para 161-162, the UE may ignore a value measured from a CSI-RS resource/i.e. uplink reference signal resource, which overlap with the resource(s) indicated through the signaling. The UE may skip calculation/reporting of CSI/i.e. uplink reference signal, which uses the corresponding measurement value, and the BS may expect that the corresponding CSI/i.e. uplink reference signal, will not be reported… a CSI-RS/i.e. uplink reference signal, puncturing indicator is configured on the rate-matching resource RMR, and it may be signaled to the UE that not only a PDSCH but also an overlapping CSI-RS/i.e. uplink reference signal, are dropped), or 
transmitting the uplink reference signal based at least in part on at least a portion of the plurality of  uplink reference signal resources (see para 162, Alternatively, the UE may drop only a part overlapping with the RMR and calculate/report CSI/i.e. uplink reference signal, using the rest of the measurement value).  
Yum discloses all the above limitations with respect to CSI-RS uplink reference signal.
Yum does not disclose the uplink reference signal is SRS.
In the same field of endeavor, Ye discloses using SRS for resource allocation indication for uplink control channel and puncturing/preemption of SRS, it further see para 43, depending on the resource allocation indication from the eNB as to whether the first symbol is punctured or the last symbol is punctured for a Sounding Reference Signal SRS transmission … either one or both symbols at the edges of the transmission are punctured.
 It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Yum, to use SRS as uplink reference signal, as taught by Ye, for indicating uplink resource indication using SRS, and also based on the KSR rationale F - Known work in one field of endeavor (CSI-RS uplink resource puncturing) may prompt variations of it for use in either the same field (SRS resource puncturing) or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

Regarding Claim 20, Yum discloses the method of claim 19, wherein the uplink reference signal comprises CSI-RS.
Yum does not disclose details regarding: the uplink reference signal comprising one or more sounding reference signals (SRS).  
In the same field of endeavor, Ye discloses using SRS for resource allocation indication for uplink control channel and puncturing/preemption of SRS, it further discloses: see para 43, depending on the resource allocation indication from the eNB as to whether the first symbol is punctured or the last symbol is punctured for a Sounding Reference Signal SRS transmission … either one or both symbols at the edges of the transmission are punctured.


Regarding Claim 21, Yum discloses the method of claim 19, wherein the uplink reference signal comprises CSI-RS.
Yum does not disclose details regarding: transmitting the uplink reference signal is based at least in part on determining that the plurality of SRS resources includes at least one valid uplink reference signal resource after preemption.  
In the same field of endeavor, Ye discloses using SRS for resource allocation indication for uplink control channel and puncturing/preemption of SRS, it further discloses: see para 43, depending on the resource allocation indication from the eNB as to whether the first symbol is punctured or the last symbol is punctured for a Sounding Reference Signal SRS transmission … either one or both symbols at the edges of the transmission are punctured/i.e. the unpunctured symbols are available.
 It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Yum, to use 

Regarding Claim 22, Yum does not disclose details regarding: the at least one valid uplink reference signal resource comprises non-preempted uplink reference signal resources.  
In the same field of endeavor, Ye discloses using SRS for resource allocation indication for uplink control channel and puncturing/preemption of SRS, it further discloses: see para 43, depending on the resource allocation indication from the eNB as to whether the first symbol is punctured or the last symbol is punctured for a Sounding Reference Signal SRS transmission … either one or both symbols at the edges of the transmission are punctured/i.e. the unpunctured or non-preempted uplink symbols or resources are available.
 It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Yum, to use SRS as uplink reference signal, as taught by Ye, for indicating uplink resource indication using SRS, and also based on the KSR rationale F - Known work in one field of endeavor (CSI-RS uplink resource puncturing) may prompt variations of it for use in either the same field (SRS resource puncturing) or a different one 

Regarding Claim 23, Yum does not disclose details regarding: the at least one valid uplink reference signal resource further comprises at least one preempted uplink reference signal resource and sufficient remaining resources after preemption for determination of the uplink reference signal.  
In the same field of endeavor, Ye discloses using SRS for resource allocation indication for uplink control channel and puncturing/preemption of SRS, it further discloses: see para 43, depending on the resource allocation indication from the eNB as to whether the first symbol is punctured or the last symbol is punctured for a Sounding Reference Signal SRS transmission … either one or both symbols at the edges of the transmission are punctured/i.e. remaining resources after preemption.
 It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Yum, to use SRS as uplink reference signal, as taught by Ye, for indicating uplink resource indication using SRS, and also based on the KSR rationale F - Known work in one field of endeavor (CSI-RS uplink resource puncturing) may prompt variations of it for use in either the same field (SRS resource puncturing) or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

Regarding Claim 24, Yum does not disclose details regarding: method of claim 23, wherein the sufficient remaining resources are contiguous in a frequency domain and have a bandwidth greater than or equal to a minimum allowable bandwidth.  
In the same field of endeavor, Ye discloses using SRS for resource allocation indication for uplink control channel and puncturing/preemption of SRS, it further discloses: see para 43, depending on the resource allocation indication from the eNB as to whether the first symbol is punctured or the last symbol is punctured for a Sounding Reference Signal SRS transmission … either one or both symbols at the edges of the transmission are punctured/i.e. remaining resources after preemption.
 It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Yum, to use SRS as uplink reference signal, as taught by Ye, for indicating uplink resource indication using SRS, and also based on the KSR rationale F - Known work in one field of endeavor (CSI-RS uplink resource puncturing) may prompt variations of it for use in either the same field (SRS resource puncturing) or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

Regarding Claim 30, Yum discloses a method of wireless communication performed by a base station, comprising: 
 uplink resources associated with a user equipment (UE), are to be preempted (Examiners Note: Using BRI consistent with the specification paragraph 66 states – “the SRS resources may be referred to herein as uplink reference signal resources. An uplink reference signal resource may include a resource on which at least part of an uplink reference signal, such as an SRS, is to be transmitted”, the limitation SRS has been interpreted as uplink reference signal. Based on this interpretation, see para 161, a BS may instruct a UE to empty a corresponding resource through dynamic signaling such as DCI. To this end, the BS informs the UE of the resource in which the A-CSI-RS/i.e. uplink reference signal, for another UE is to be transmitted in advance and then transmits the dynamic signaling to the UE when the resource actually needs to be emptied. To this end, the BS may configure one or more CSI-RS/i.e. uplink reference signal, puncturing resources for the UE); and 
based at least in part on the determination, selectively: 
determining that an uplink reference signal is not to be received from the UE (see para 161-162, the UE may ignore a value measured from a CSI-RS resource/i.e. uplink reference signal resource, which overlap with the resource(s) indicated through the signaling. The UE may skip calculation/reporting of CSI/i.e. uplink reference signal, which uses the corresponding measurement value, and the BS may expect that the corresponding CSI/i.e. uplink reference signal, will not be reported… a CSI-RS/i.e. uplink reference signal, puncturing indicator is configured on the rate-matching resource RMR, and it may be signaled to the UE that not only a PDSCH but also an overlapping CSI-RS/i.e. uplink reference signal, are dropped), or 
receiving, from the UE, the uplink reference signal based at least in part on at least a portion of the plurality of  uplink reference signal resources (see para 162, Alternatively, the UE may drop only a part overlapping with the RMR and calculate/report CSI/i.e. uplink reference signal, using the rest of the measurement value).  
Yum discloses all the above limitations with respect to CSI-RS uplink reference signal.
Yum does not disclose the uplink reference signal is SRS.
In the same field of endeavor, Ye discloses using SRS for resource allocation indication for uplink control channel and puncturing/preemption of SRS, it further discloses: see para 43, depending on the resource allocation indication from the eNB as to whether the first symbol is punctured or the last symbol is punctured for a Sounding Reference Signal SRS transmission … either one or both symbols at the edges of the transmission are punctured.
 It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Yum, to use SRS as uplink reference signal, as taught by Ye, for indicating uplink resource indication using SRS, and also based on the KSR rationale F - Known work in one field of endeavor (CSI-RS uplink resource puncturing) may prompt variations .

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Yum in view of Ye, in view of Zhang (US20200266922A1).
Regarding Claim 25, Yum in view of Ye disclose using SRS (or CSI-RS) for resource allocation indication for uplink control channel and puncturing/preemption of SRS (CSI-RS) resources.
Yum in view of Ye does not disclose details regarding: receiving or determining information identifying a threshold; and determining whether the plurality of SRS resources include the sufficient remaining resources based at least in part on the threshold.  
In the same field of endeavor, Zhang discloses: see para 98, explicitly signal the puncturable resources/i.e. receiving information of the number of puncturable resources or threshold, so that the amount of puncturing resources can be related to how much time the current URLLC traffic has till the next slot boundary, i.e., its own transmission opportunity without puncturing the eMBB traffic/i.e. representing the available non-punctured resources. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Yum and Ye, to specify the amount of non-punctured resources available, as (see Zhang, para 97).

Claims 26-28 is rejected under 35 U.S.C. 103 as being unpatentable over Yum in view of Ye, in view of Andgart (US20190349126A1).
Regarding Claim 26, Yum in view of Ye disclose using SRS (or CSI-RS) for resource allocation indication for uplink control channel and puncturing/preemption of SRS (CSI-RS) resources.
Yum in view of Ye does not disclose details regarding: canceling transmission of the uplink reference signal is based at least in part on determining that the plurality of SRS resources does not include a valid uplink reference signal resource after preemption.  
In the same field of endeavor, Andgart discloses this limitation: see para 86, If all or most of DMRS (SRS) resources are punctured/i.e. representing no availability of non-punctured DMRS (SRS) resources, the channel estimates may be useless and all soft values from this transmission may be discarded.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Yum and Ye, to cancel uplink transmission if all the uplink resources are punctured, as taught by Zhang, to provide methods for decoding a received transmission by excluding punctured portions of the transmission (see Andgart, 
 
Regarding Claim 27, Yum does not disclose details regarding: receiving one or more sounding resource indicators (SRIs) from a base station, wherein the one or more SRIs are associated with or identify the valid uplink reference signal resource.  
Examiners Note: Using BRI consistent with the specification, the limitation “receiving one or more sounding resource indicators (SRIs) from a base station”, has been interpreted to mean “resource allocation indication from the eNB for SRS transmission). 
Based on this interpretation, see Ye, para 43, If the eNB indicates no puncturing/i.e. representing valid (non-punctured) uplink resource, then in total there can be 14 symbols, but if either one or both symbols at the edges of the transmission are punctured, then the subframe duration can be about 12 to 14 symbols.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Yum, to identify a resource that is not punctured using resource indication from a base station for SRS, as taught by Ye, based on the KSR rationale F - Known work in 

Regarding Claim 28, Yum does not disclose details regarding: receiving one or more SRIs that are not associated with or do not identify the valid uplink reference signal resource; and determining that the one or more SRIs are not valid.  
Examiners Note: Using BRI consistent with the specification, the limitation “receiving one or more sounding resource indicators (SRIs) from a base station”, has been interpreted to mean “resource allocation indication from the eNB for SRS transmission). Based on this interpretation, see Ye, para 43, the structure of one PRB can include 12 to 14 symbols, in the time domain, depending on the resource allocation indication from the eNB as to whether the first symbol is punctured or the last symbol is punctured/i.e. representing not valid (punctured) uplink resource, for Sounding Reference Signal (SRS) transmission. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Yum, to identify a resource that is punctured using resource indication from a base station for SRS, as taught by Ye, based on the KSR rationale F - Known work in one field of endeavor may prompt variations of it for use in either the same field or a .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/DEEPA BELUR/Primary Examiner, Art Unit 2472